Citation Nr: 1441673	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-18 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1968 to August 1970.  

In August 2007, the Board of Veterans' Affairs (Board) denied service connection for a low back disability.  The Veteran and his representative were provided a copy of this decision.  

This matter comes before the Board on appeal from a January 2009 decision by the RO which found that new and material evidence had not been submitted to reopen the claim for a low back disability.  A videoconference hearing before the undersigned was held in March 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for a low back disability was last finally denied by the Board in August 2007.  

2.  The additional evidence received since the August 2007 Board decision concerning the Veteran's low back disability relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The August 2007 Board decision which denied service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2013).  

2.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of service connection and then remands the appeal, an exhaustive analysis of VA's compliance with these statutes is not in necessary.  

Finality

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the claim, the Board must first rule on the matter of reopening of the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for a low back disability was denied by the Board in August 2007.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, as interpreted by the Court, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  Id.  

Unless the Chairman of the Board orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In this case, the Veteran has not requested reconsideration of the August 2007 Board decision and, as no other exceptions to finality apply, that decision is final as to the evidence then of record.  Id.  

The evidence of record at the time of the August 2007 Board decision that denied service connection for a low back disability included the Veteran's service treatment records (STRs), reports of VA examinations in April 2002 and August 2006, VA outpatient records from 2001 to 2006, private medical records from 1998 to 2004, laystatements from family members and friends, and letters from a private physician, one undated and the other dated in April 2004.  

The STRs showed that the Veteran was treated for low back pain on several occasions from November 1968 to January 1969.  When first seen in November 1968, the Veteran reported that he injured his back in an automobile accident and playing football a year and a half earlier.  X-ray studies of the lumbar spine were negative and the diagnosis was lumbosacral strain.  The Veteran was tried on medications and light duty, but continued to report low back pain and was put on permanent physical profile (restricted duty) for chronically strained back with no heavy lifting, carrying of pack or prolonged standing in January 1969.  The STRs showed no further complaints or treatment for any back problems in service, and the Veteran denied any recurrent back pain, lameness or arthritis at the time of his service separation examination in May 1970.  No pertinent abnormalities were noted on examination at that time.  

Private medical records from 1998 to 2000 showed no complaints, treatment, abnormalities or diagnosis for any back problems.  VA outpatient notes showed that the Veteran was first seen for back problems in March 2003, at which time he reported a 30 year history of low back pain, worse in the last 10 years.  The Veteran reported that he initially injured his back in service after falling off a truck.  X-ray studies showed mild lumbar spondylosis and mild degenerative changes.  

The April 2002 VA examination report included the Veteran's self-described history of low back pain since service and gout since 1993.  The Veteran reported that he previously worked in law enforcement and had not worked since the beginning of the year.  The diagnosis was chronic low back pain, but the examiner did not include any discussion or analysis as to the etiology of the Veteran's low back complaints.  

The letters from a private physician, Clinton Young, were to the effect that he treated the Veteran for low back pain twice, beginning in October 2003.  He noted that the Veteran reported that he initially injured his back in service, that he denied any other back injury, and reported chronic pain off and on since service.  Dr. Young opined the Veteran's back disability was likely related to service.  

The August 2006 VA examination report included x-ray studies that showed degenerative disc disease and degenerative facet disease.  The examiner opined that the Veteran's degenerative disc disease was not caused by or the result of his lumbar strain in service, and that the current mild degenerative changes was consistent with aging and obesity and not related to service.  

The laystatements from family members and friends were to the effect that the Veteran had low back problems since he returned home from service.  

In August 2007, the Board found that the preponderance of the evidence did not support a finding that the Veteran's current low back disability was related to service and denied service connection.  The Board found that the private medical opinion was, in essence, wholly conclusory and without any discussion or analysis of the evidence, and that it was outweighed by the August 2006 VA opinion that offered a more comprehensive analysis of the evidence and explanation for the conclusions reached.  

The evidence added to the record since the August 2007 Board decision includes letters from two private physicians, dated in February 2005 and November 2008, a May 2011 letter from a private chiropractor, and the Veteran's testimony at a March 2013 videoconference hearing before the undersigned.  

The letters from the two private physicians and the chiropractor noted the Veteran's self-reported history of a back injury after falling off a truck in service and chronic low back problems ever since.  The private providers opined, in essence, that the Veteran's current low back problems were related to his injury in service.  

The Board finds that some of the evidence added to the record following the final August 2007 Board decision is both new and material.  Specifically, the private medical statements suggest that there may be a relationship between the Veteran's current back disability and service.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim of service connection for a low back disability is reopened.  

As the Board finds that the additional medical statements are new and material, there is no need to discuss whether the other evidence is likewise new and material as the claim will be reopened solely on the basis of this evidence.  

Having determined that the Veteran's claim is reopened, the Board finds that further development of the evidence is necessary, and such will be discussed in the Remand section below.  


ORDER

To the extent that new and material evidence has been submitted to reopen the claim of service connection for a low back disability, the appeal to reopen is granted.  


REMAND

In view of the favorable decision to reopen the claim of service connection for a low back disability, the RO must now consider the issue on a de novo basis.  

In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In this case, the Veteran contends that he has had chronic low back pain since service.  While the Veteran has submitted medical records showing treatment for back problems beginning in 2002, he has not provided any information or treatment records for the first 32 years after his discharge from service.  In this regard, the Board notes that in November 2008, the Veteran reported that he worked for the Lafayette Parish Sheriff's department as a jailer from 1993 to 2000, and that he lost 30 days of work because of his back disability.  The Veteran also reported that he attended the Police Academy in 1994, and that he last worked as a deputy sheriff in 2001.  

Although the RO attempted to obtain employment information from the Lafayette Sheriff's department, it appears that there may have been some misunderstanding as to the nature of the RO's request.  That is, in response to the RO's request for information, a letter from the Sheriff's department stated "we have no one by that name employed with the Sheriff's office."  Thus, it would appear that the Sheriff's department may have misunderstood the RO's inquiry for employment information.  Therefore, an attempt should be made to obtain all of the Veteran's employment health records and any information concerning his employment status from the appropriate state agency that retains records for the Veteran's employment as a jailer and deputy sheriff.  Parenthetically, the Board notes that the Sheriff's department also indicated that the reported attachments to the RO's letter (request for employment information) was not included with the request letter.  

As the Veteran contends that he has had chronic back problems since service and has been unemployable since working for the Sheriff's department due to chronic back problems, these records are pertinent to his claim and should be obtained.  On remand, the AMC should contact the Lafayette Parish Sheriff's department and request that they provide all of the Veteran's health records, including any employment examinations and any personnel records pertaining to his employment as a jailer from 1993 to 2000, and as a deputy sheriff from 2000 to 2001.  If the requested information is not stored at that office, further inquiry should be made as to where that information is archived and appropriate action undertaken to retrieve all available records.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for any low back problems prior to 2002.  The Veteran should also provide VA with authorization to obtain all of his employment medical and pertinent personnel records for his employment as a jailer and deputy sheriff from 1993 to 2001.  After securing the necessary release, the AMC should attempt to obtain copies of all records from the identified sources, and associate them with the claims folder.  If records cannot be obtained, this should be noted in the claims folder, and the Veteran should be notified and so advised.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his current low back disability.  The claims folder and a copy of this remand should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  The examiner should provide an opinion as to whether it is at least as likely as not that any current low back disability was manifested in service, or is otherwise related to the symptoms he had in service.  

The examiner should review the entire record, including the Veteran's service treatment records and post-service medical records prior to formulating an opinion.  A fully articulated medical rationale for any opinion expressed must be set forth in the examination report.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).  

4.  After the requested development has been completed, the AMC should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


